295 S.E.2d 457 (1982)
In the Matter of Charles T. CIANFARRA, Claimant,
v.
N. C. DEPARTMENT OF TRANSPORTATION, Employer, and
Employment Security Commission of North Carolina.
No. 177A82.
Supreme Court of North Carolina.
October 5, 1982.
Rufus L. Edmisten, Atty. Gen. by Blackwell M. Brogden, Jr., Asst. Atty. Gen., Raleigh, for appellant Dept. of Transp.
T. S. Whitaker, Acting Chief Counsel, Thelma M. Hill and V. Henry Gransee, Jr., *458 Staff Attys., Raleigh, for appellant Employment Sec. Com'n of North Carolina.
Nelson, Smith & Hall by Mary E. Lee and Alexander M. Hall, Wilmington, for appellee.
PER CURIAM.
The facts of this case are adequately stated in the majority decision of the Court of Appeals. We conclude that the rationale and supporting authorities set forth in Judge Clark's dissent constitute an accurate statement of the law and a correct application of that law to the facts. For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is vacated and this cause is remanded to the Court of Appeals with direction that it remand to the Superior Court of New Hanover County with an order vacating the judgment of Rouse, J., entered in Superior Court of New Hanover County on 7 April 1981 and ordering that the cause be remanded to the Employment Security Commission of North Carolina for findings as to whether claimant was discharged for misconduct.
VACATED AND REMANDED WITH DIRECTIONS.